DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 35 USC § 101
Claim 15 amended such a way that it is now directed to statutory subject matter. Thus, amended claim overcome the rejection. 

Allowable Subject Matter
Claim 1-3,5-10,12-17 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art alone or in combination fails to anticipate or render obvious continuing to operate the barometric pressure sensor with a current calibration, in response to determining that the first difference is not greater than the altitude difference threshold, continuing to operate the barometric pressure sensor with a current calibration in combination with the rest of the claim limitations as claimed and defined by applicant.
The closest prior art of record Burgett’48, Venkatraman and Akifumi teaches following:
	Burgett’48  teaches receiving, via a processor of an electronic device first altitude data receiving second altitude data from a barometric pressure sensor of the electronic device determining a first difference between the first altitude data and the second altitude data determining if the first difference is different  than an altitude difference threshold  and in response to determining that the first difference is different than the altitude difference threshold, triggering the barometric pressure sensor to calibrate .
	Venkatraman teaches receiving, first altitude data from a first wireless access point; determining if the first difference is greater than an altitude difference threshold; and in response to determining that the first difference is greater than the altitude difference threshold, triggering the barometric pressure sensor to calibrate (Non-teaching part bold).
	Akifumi teaches – “determining if the first difference is greater than an altitude difference threshold; and in response to determining that the first difference is greater than the altitude difference threshold, triggering the barometric pressure sensor to calibrate.
Yet as referenced above none of the prior art alone or in combination teaches above bolded limitations.
	Dependent claims 1-7 also distinguish over the prior art for at least the same reason as claim 1.
	Independent claim 8and 15 are allowed for similar reason.
	Dependent claims 9-10 ,12 -14 and 16 -17 and 19-20 also distinguish over the prior art for at least the same reason as claim 8 and 15 respectively.  



	
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Vannucci et al. (US 6518918 B1) – This art teaches a communication device and method for estimating a more accurate vertical position or altitude.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/25/2022